1


Affirmed and Memorandum Opinion filed December 8, 2011.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-10-01016-CV


                             SYLVIA BRAZLE, Appellant

                                            V.

     MEADOWS ON THE MEWS OWNERS ASSOCIATION AND GENESIS
            COMMUNITY MANAGEMENT, INC., Appellees


                On Appeal from the County Civil Court at Law No. 1
                              Harris County, Texas
                          Trial Court Cause No. 966234


                  MEMORANDUM                         OPINION


       Appellant Sylvia Brazle appeals from a judgment finding probable cause to tow
her vehicle.   In four issues, appellant contends (1) the sole purpose of the tenant
requirement to register a vehicle is to aid in determining if a vehicle on the property is
abandoned or owned by a tenant, (2) the vehicle was towed contrary to signs at the
entrance to the parking area, (3) appellant is a victim of trespass and conversion, and (4)
the court erred in rendering judgment in favor of appellees. We affirm.

                             Factual and Procedural Background

       On May 17, 2010, appellant’s vehicle was towed from the parking lot of her
condominium complex because she violated parking regulations by not having up-to-date
registration displayed on the vehicle. Pursuant to chapter 2308 of the Texas Occupations
Code, appellant filed a request for a tow hearing in justice court in Harris County. See
Tex. Occ. Code Ann. § 2308.452. (“The owner or operator of a vehicle that has been
removed and placed in a vehicle storage facility or booted without the consent of the
owner or operator of the vehicle is entitled to a hearing on whether probable cause
existed for the removal and placement or booting.”). At such a hearing, the burden of
proof is on the person who requested the hearing. Tex. Occ. Code Ann. § 2308.458(b-1).
The issues to be determined in the hearing are whether probable cause existed for
removal and placement of the vehicle, and whether a towing charge imposed or collected
in connection with removal or placement of the vehicle was greater than the amount
authorized by the statute. Tex. Occ. Code Ann. § 2308.458(c). The justice court held a
hearing and filed findings of fact and conclusions of law in which it found that the towing
company had probable cause to remove and store appellant’s vehicle.

       Appellant appealed the justice court’s decision to the County Civil Court at Law
where, according to its judgment, the county court called the case for trial. The county
court, “having heard the evidence and arguments of the parties,” found probable cause for
the towing of appellant’s vehicle and rendered judgment for appellees. This appeal
followed.

                                            Analysis

       In her brief, appellant challenges the county court’s judgment as follows:

       Issue 1: Is not the sole purpose of the tenant requirement to register a
       vehicle at the Genesis office, to aid in determining if a vehicle on the
       property is abandoned or not one of a tenant living on property when
       towing is enforced?
       Issue 2: The vehicle has been towed contrary to signs at the entrance to the
       Appellant’s parking area.
       Issue 3: The Appellant is a victim of trespass and conversion.
       Issue 4: Did the court err in rendering judgment in favor of the Appellees
       though the Appellant included in the record statues [sic] related to the case?


                                             2
          Appellant failed to file a reporter’s record from the trial de novo in the county
court. Unless an appellant arranges for the filing of a complete reporter’s record (or
partial reporter’s record and accompanying statement of issues),1 we must presume that
the proceedings support the trial court’s judgment. See Bennett v. Cochran, 96 S.W.3d
227, 229 (Tex. 2002); Sam Houston Hotel, L.P. v. Mockingbird Restaurant, Inc., 191
S.W.3d 720, 721 (Tex. App.—Houston [14th Dist.] 2006, no pet.).

          On November 15, 2010, this court received correspondence from the official court
reporter of County Civil Court at Law No. 1 in which she informed the court that no
record was requested at the time of trial; therefore, no record exists. Appellant’s issues in
this case require reference to the evidence and testimony that was admitted at trial.
Because we have no record of what that evidence consisted of, we have no basis to
review the trial court’s decisions based on that evidence.

          The judgment reflects that appellant participated in the trial. Because there is no
indication in the record that appellant objected to the failure of the court reporter to make
a record, her issues challenging the trial court’s decisions based on the proceedings at
trial afford no basis for relief. See Electronic Bankcard Sys., Inc. v. Retriever Indus.,
Inc., No. 04-00452-CV, 2005 WL 3435294, at *2 (Tex. App.—Houston [14th Dist.] Dec.
15, 2005, no pet.) (memo. op.) (complaining party must object to failure to make a record
to preserve error.). Accordingly, the issues are overruled.

          The judgment of the trial court is affirmed.

                                                    PER CURIAM



Panel consists of Justices Frost, Seymore, and Jamison.




1
    See Tex. R. App. P. 34.6(c)

                                                3